Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Patent eligibility will be determined under the 2019 PEG which is now incorporated into the MPEP §2106 and its associated subsections. 
Regarding step 1, the claims are directed to one of the four statutory categories of invention.
Regarding step 2A prong 1, the claims are directed to mental processes and mathematical algorithms/formulas.  
The elements of claims 1, 8, and 15 make two determinations (mental processes) with first step of obtaining a value (mere data gathering).  
Claims 2, 9, and 16 do not actually perform an action, but only limit the types of data collected in the previous claim.  
Claims 3, 10, and 17 are “obtaining a trained prediction model”, which is a mathematical algorithm/formula, which is then “applied” to “generate” (i.e. solve for) a duration (a number).
Claims 4, 11, and 18 do not actually perform and action, but only limit the “prediction model” (i.e. algorithm/formula) “training” (i.e a mental process) of refining an algorithm for a “best fit”.

Claims 6, 13, and 20 only comprises an additional determining step (mental process)
Claims 7, 14, and 21 comprises further “determinations” (mental processes)
Regarding step 2A prong 2, the claims fail to integrate the abstract ideas presented into a practical application.  The claims are not limited to a particular machine because the components (if any) are generic computing components, and the claims themselves fail to improve the functioning of a computer.  The claims only make “determinations” using the data obtained and to make matters worse, these determinations do not lead to any direct actions/interactions taken by any of the computing components that can be shown (via the claims) to lead to a direct improvement.  The claims must contain more than merely a recitation of  “applying” the judicial exception using the computer as a tool, in addition the adding of insignificant extra-solution activity and/or the general linking of the judicial exception to a technological environmental are all insufficient.  
Regarding step 2B, the additional computing elements of “at least one processing unit” and “at least one processing memory” are all well-understood, routine, and conventionally used aspects of a generic computing environment. (see MPEP 2106.05(d))
Additionally, the courts have held that acts of electronic record keeping (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 and Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755) along with storing and retrieving information (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, and conventional functions when they are claimed in a merely generic manner and/or nothing more than just insignificant extra-solution activity.

In order to overcome this rejection, the applicant must successfully amend the claims and must appropriately and persuasively argue how the amended claims integrate the judicial exception into a practical application that results in an actual improvements to a specific computing system and not just the mere using of a generic computer as a tool to implement/perform the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 10, 11, and 17 and 18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims at hand broadly characterize a “trained prediction model”, however the only specific embodiment disclosed by the applicant is the use of a generalized linear regression 
As such, when the applicant uses functional language claim limitations, they should ensure that the complete bounds of which are properly described (i.e. enabled) and clearly show the associations and basis (i.e. when using the terms “based on”), at least to the extent that one can show that the applicants specification not only shows the applicant had “possession” but also that the required details are enough to show that the applicant’s claims are enabled to the extent of which the applicant seeks protection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, 13-18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehta (US 2019/0278661).

In regards to claims 1, 8, and 15, taking claim 8 as exemplary, 
at least one processing unit; at least one memory coupled to the at least one processing unit and storing instructions to be executed by the at least one processing unit, the instructions, which when executed by the at least one processing unit, causing the at least one processing unit device to perform acts, the acts comprising: (¶429 teaches at least one processor in conjunction with instructions stored on a computer readable memory, that when executed can perform functions)
obtaining a respective current value of an attribute associated with a respective backup for at least one client in a backup system and an expected time window for performing the respective backup; determining a respective duration of the respective backup based on the respective current value; (fig. 12 and ¶356 teaches that attributes associated with a backup are obtained and an expected duration of the backup is determined taking into account the defined RPO.  ¶4 teaches that the RPO defines an expected time window for performing the backup.)
determining a respective backup time period for performing the respective backup for the at least one client based on the respective duration and the expected time window.  (fig. 12 and ¶365 teaches a start time for the pending backup is chosen (note start time + determined duration is the backup time period)

In regards to claims 2, 9, and 16
wherein the attribute comprises at least one of: a client type, a client setting, a total protecting byte number, total protecting file number, a data encryption level and a backup target. (¶356 teaches that the attributes can be amount of data to be backed up (protecting byte number, and/or number of files), destination disks and speed (backup target).  ¶209-228 also teaches that other aspects can be taken into consideration including clients, setting, encryption, historical contents, data sensitivity, backup methods, etc…)

In regards to claims 3, 10, and 17
obtaining a trained prediction model that characterizes an association between a value of the attribute and a duration of a backup; and applying the respective current value to the prediction model to generate the respective duration.  (fig. 12, and ¶356 teaches that attributes associated with a backup are obtained and an expected duration of the backup is determined.)

In regards to claims 4, 11, and 18
wherein the prediction model is trained based on a plurality of previous values of the attribute of a plurality of clients in the backup system and a plurality of previous durations of respective backups of the plurality of clients. (¶356 teaches the machine learning (prediction algorithm) uses the analysis of these attributes during a previously selected time frame (i.e. a plurality of previous values) in order to determine an expected duration.)

In regards to claims 6, 13, and 20
determining a backup time period of each of the at least one client as having the corresponding duration and falling within the corresponding expected time window. (fig. 12 and ¶365 teaches a start time for the pending backup is chosen (start time + determined duration is the backup time period). ¶377 and step 1206 determines if the backup time period is achievable in the available backup window (expected time window)

In regards to claims 7, 14, and 21
determining a backup mode associated with the plurality of clients, the backup mode indicating a distribution mode of a plurality of backup time periods of the plurality of clients within the expected time window; in accordance with a determination that the backup mode is a first backup mode, determining the plurality of backup time periods of the plurality of clients based on the respective durations and the expected time window, such that the plurality of backup time periods are evenly distributed within the expected time window; and in accordance with a determination that the backup mode is a second backup mode, determining the plurality of backup time periods based on the respective durations and the expected time window, such that a workload of the backup system performing backups simultaneously reaches an upper load limit of the backup system.
(Mehta essentially describes two modes of backup operations, the first being when all backup operations can be determined, set, started and finish within the determined backup time (See fig. 9, steps 902-908 and ¶325-329) for each client, such that each client get an “evenly” distributed backup period (i.e. none are prioritized over the others).  In the second mode, which is initiated/reached when at least one or more clients have been unable to meet their backup objectives in the desired backup window (see fig. 9 step 910 and ¶330-331). Once this happens, remedial analysis and corrections are submitted (see fig. 13, 14 and associated ¶380-407) where backups setting are then tweaked/prioritized to “maximize the load limit” of the backup system until the point where the objectives can’t physically be completed under the constraints and a system administrator is notified of the system deficiencies (see step 1308 of fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta (US 2019/0278661) in view of Shilane (US 9,798,629).
In regards to claims 5, 12, and 19  Mehta may not explicitly teach that the machine learning is performed using  
a linear regression model.

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mehta’s model to use a linear regression model as taught by Shilane.  The motivation making this modification, which is further described in the cited paragraphs, is that the linear regression models are very good at determining how the backup time changes linearly with time when presented with historical data, and can be used to not only be used to determine an accurate backup time for a current data set, but also be used to determine at what point in the future the backup timeframe will not be able to be met under current behavioral patterns for the data set and current backup characteristics.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lindstrom (US 2021/0150383), teaches the use of a machine learning model to predict data protection activity times for backup systems, wherein the predictive machine learning model is trained and can take into account various attributes/variables when making these predictions/determinations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302.  The examiner can normally be reached on 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON W BLUST/            Primary Examiner, Art Unit 2137